Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 6 and 11  is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Moteki (U.S. Pat. 10, 636,165).

     With respect to claim 1, Moteki teaches a method for positioning a key point, see figures 10, 11 and 13, comprising:  capturing a first image and identifying first feature points and map points (col. 13, lines 31-50). Moteki teaches the determination of the initial position and orientation of key points  of the first current image frame from which the feature map is taken, see (col. 13, line 62 to col. 14, line 13). 
     Moteki teaches determining a neighboring key frame from which key frame information is taken, see col. 13, lines 37-50.  The neighboring key frame is from which a second map is taken to determine an error (offset) of the key point from the current frame. As set forth in col. 5,  lines 29-54, a 3-D map of features is stored in map 111. Beginning at line 45, a new estimated feature is extracted from a captured image and “added” to  the first feature map of 111 from the second feature map creation unit 130.
Motek teaches map creation unit 130 determines or estimates the offset value of the key  point.  The estimated value is then added to the  initial value stored in first map 111 to obtain a position (including coordinates and orientation), see col. 5, lines 48-50.

     With respect to claim 6, Moteki teaches a device 100 for, illustrated in figures 1 and 2, comprising one or more processors 101, see col. 4, lines 24-28; a storage apparatus, RAM 102 for storing programs, see col. 4, lines 34-36. The processor 101 causing a program stored on RAM 102 to cause the operation of extracting a first feature map and second feature maps that are different.  A neighboring map could be stored in  a first feature map 101 and the current map derived from creation map 130.
     Moteki teaches determining a neighboring key frame from which key frame information is taken, see col. 13, lines 37-50.  The neighboring key frame is from which a second map is taken to determine an error (offset) of the key point from the current frame. As set forth in col. 5, lines 29-54, a 3-D map of features is stored in map 111. Beginning at line 45, a new estimated feature is extracted from a captured image and “added” to  the first feature map of 111 from the second feature map creation unit 130.
Motek teaches map creation unit 130 determines or estimates the offset value of the key  point.  The estimated value is then added to the  initial value stored in first map 111 to obtain a position (including coordinates and orientation), see col. 5, lines 48-50.

     With respect to claim 11, Moteki teaches  a non-transitory computer readable medium (RAM 102), see also col. 19, lines 30-45. Motek also teaches storing programs on computer readable media such as DVD, DVD-ROM, DVD-RAM and optical disks  for storing programs operable by a computer, see col. 19, lines 20-27 and 40-45.

     The processor 101 causing a program stored on RAM 102 to cause the operation of extracting a first feature map and second feature maps that are different.  A neighboring map could be stored in  a first feature map 101 and the current map derived from creation map 130.
     Moteki teaches determining a neighboring key frame from which key frame information is taken, see col. 13, lines 37-50.  The neighboring key frame is from which a second map is taken to determine an error (offset) of the key point from the current frame. As set forth in col. 5,  lines 29-54, a 3-D map of features is stored in map 111. Beginning at line 45, a new estimated feature is extracted from a captured image and “added” to  the first feature map of 111 from the second feature map creation unit 130.
Motek teaches map creation unit 130 determines or estimates the offset value of the key  point.  The estimated value is then added to the  initial value stored in first map 111 to obtain a position (including coordinates and orientation), see col. 5, lines 48-50.






                          Claims Objected To As Containing Allowable Matter
Claims 2-5, 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664